Citation Nr: 0106624	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  96-27 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1970 to November 
1974.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 rating decision by the Muskogee 
RO.  

In January 2000, the Board determined that new and material 
evidence had been received to reopen the claim of service 
connection for PTSD, but remanded the case back to the RO for 
further development and adjudication on the merits.  As such 
has been accomplished, the case has been returned to the 
Board for further appellate consideration.  

The Board notes that in a January 1999 rating decision, an 
increased rating for service-connected bilateral foot 
disability was denied.  The veteran was thereafter notified 
of this decision and of his procedural and appellate rights, 
but he has not initiated an appeal.  


FINDINGS OF FACT

1.  Although the veteran is not shown to having engaged in 
combat with the enemy, during the veteran's Vietnam service, 
he experienced several in-service stressful experiences, the 
occurrence of some of which (including the deaths of two 
friends)  have been corroborated.  

2.  The veteran has been diagnosed as having PTSD that 
developed, at least in part, due to confirmed in-service 
stressful experiences.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 
3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran had active 
service from October 1970 to November 1974.  The veteran 
served with the United States Marines in Vietnam.  The record 
does not reflect that the veteran had combat service.  The 
veteran does not contend that he suffered a personal assault 
during service.  

Sservice connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  [While the Board 
notes that the version of the law in effect at the time the 
veteran initially filed his claim for service connection for 
PTSD required a "clear" diagnosis of PTSD, that requirement 
has since been eliminated; as the current version is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).]  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborate his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.


As noted, the RO has verified that the veteran apparently did 
not have combat service.  Thus, the veteran's own lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by credible supporting 
evidence.  As such, the Board must make an initial 
determination as to whether any of the veteran's alleged 
stressors factually occurred.  

The veteran has presented various stressors.  The veteran 
asserted that in the Gulf of Tonkin, his company was attacked 
by mortar and machine gun fire and they killed a platoon of 
Viet Cong.  The veteran also asserted that, while in Vietnam, 
he heard that some Marines were killed when an Amtrak sank.  
The veteran asserted that he was involved in sniper fire and 
that a Marine who was close to his foxhole was killed and he 
heard him cry out prior to his death.  The veteran asserted 
that there was a race riot aboard the U.S.S. Kitty Hawk.  
Also, the veteran asserted that two of his service buddies 
were killed.  He indicated that he was with his best friend 
in Hong Kong and his best friend overdosed there.  In 
addition, he indicated that another friend, whom he named, 
also was killed.  

The RO referred the veteran's stressor contentions to the 
appropriate service department, the Department of the Navy.  
In sum, it was confirmed that the veteran's company 
participated in live firing exercises and training while 
stationed in the Gulf of Tonkin/Zambales Training Area that 
resulted in several non-serious casualties.  The specific 
contention of the veteran that while his company was in the 
Gulf of Tonkin, his company was attacked by mortar and 
machine gun fire and they killed a platoon of Viet Cong could 
not be verified.  The Department of the Navy could not verify 
sniper attack or that there was a race riot aboard the U.S.S. 
Kitty.  However, it was verified that the veteran's company 
was tasked with providing a reaction force at Camp Sukiran in 
Okinawa when there was a strike by the Okinawan employed at 
military bases.  Significantly, the Department of the Navy 
has also verified that the individual that the veteran 
identified as his best friend did in fact die in Hong Kong.  
In addition, the other friend that the veteran identified as 
having died was also confirmed as having died.  

The Board has reviewed the evidence of record and finds that 
there is supporting evidence with regard to the veteran's 
claimed stressful experiences of having had two of his 
friends die while he was serving on active duty with them.  
In particular, the individual who he identified as his best 
friend was shown to have died while this individual was in 
Hong Kong.  This particular detail regarding the location of 
his death tends to corroborate the veteran's contentions 
regarding that individual.  The RO attempted to secure more 
information regarding the deaths of the two individuals who 
died, but has not been unable to do so.  That 
notwithstanding, the Board finds that the fact of each of the 
reported individual's death has been verified.

As the occurrence of two stressors has been corroborated, the 
remaining questions for consideration are whether the veteran 
has a diagnosis of PTSD and whether there is a link, 
established by medical evidence between current 
symptomatology and the inservice stressors.  That is, if a 
medical examiner diagnoses PTSD, that diagnosis must be based 
on the confirmed stressors.  

At this point, the Board notes that there is no regulatory or 
other requirement that the veteran exclusively have PTSD.  
The veteran may well have more than one psychiatric 
diagnosis.  Rather, the Board must determine if he currently 
has PTSD as a result of the confirmed stressor(s).  A review 
of the medical evidence shows that the veteran has been 
diagnosed as having PTSD.  Various VA outpatient records 
reflect diagnoses of PTSD, and such diagnoses were rendered  
at the time of a December 1995 VA examination, and a July 
2000 VA examination.  During each examination, the veteran 
related to the examiners that he experienced stressful events 
during his service in Vietnam.  The veteran related combat 
related events and non-combat related events.  The non-combat 
related events included the death of his best friend in Hong 
Kong.  Based upon the reported stressors and the mental 
status examinations, the examiners concluded that the veteran 
has PTSD.  

Hence, the December 1995 VA examination and the July 2000 VA 
examination attributed the development of PTSD, at least in 
part, to confirmed stressors.  Given the nature of the 
confirmed stressors (as well as the shift in the diagnostic 
criteria for PTSD from an objective to a more subjective 
standard, see Cohen v. Brown, 10 Vet. App. 128 (1997)), the 
Board finds it as least as likely as not that such 
experiences, alone, could have resulted in the veteran's 
PTSD.  With resolution of all reasonable doubt in the 
veteran's favor, the Board find that the medical evidence 
provides a diagnosis of PTSD as well as a link, established 
by medical evidence, between current symptomatology and the 
in-service stressor.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Under 
these circumstances, the Board must conclude that the 
criteria for service connection for PTSD have been met, and 
that entitlement to service connection for PTSD is warranted.  
See 38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 
3.304(f) (1999).


ORDER

Service connection for PTSD is granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

